THE THIRTEENTH COURT OF APPEALS

                                     13-21-00303-CV


                                  Dante Flores-Demarchi
                                            v.
                              Melissa Smith and Jose Garcia


                                    On Appeal from the
                      206th District Court of Hidalgo County, Texas
                          Trial Court Cause No. C-1390-21-D


                                      JUDGMENT

       This Court’s judgment issued on June 30, 2022, is hereby withdrawn and the

following is substituted therefor.

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

       We further order this decision certified below for observance.

November 3, 2022